Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/09/2022 has been entered. Claims 1 and 4-20 remain pending in the
application. Applicant's amendments to the Drawing, Specification and claims has overcome each and
every objection previously set forth in the Non-Final Office Action mailed 05/09/2022.

Claim Objections
Claims 1, 8, 10, 12-14 and 18 are objected to because of the following informalities.  
Regarding claim 1, on ll. 12-13, the recitation “the upstream wall axis lying in a longitudinal plane of the gas turbine engine containing a rotational axis of the engine” is believed to be in error for - - the upstream wall axis lying in a longitudinal plane of the gas turbine engine containing a rotational axis of the gas turbine engine - - The same error also occurs in cl. 10, 12-14.
Regarding claim 8, 
on ll. 8-9, the recitation “an axial position that is level with a radial tip of a leading edge of the at least one rotor blade” is believed to be in error - - an axial position that is level with [[a]] the radial tip of [[a]] the leading edge of the at least one rotor blade - - The same error also occurs in cl. 10-14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1 and its dependents, on ll. 16-18, the recitation “an intersection distance is defined as a radial distance between: a point radially level with an intersection of the upstream wall axis and a leading edge of the at least one rotor blade” is unclear whether “an intersection of the upstream wall axis and a leading edge of the at least one rotor blade” refers to the previous claimed recitation, in cl. 1, on ll. 14-15, “the upstream wall axis intersects the at least one rotor blade at a point”. The recitation is also unclear whether “a radial tip of leading edge of the at least one rotor blade” refers to the previous claimed recitation in cl. 1, on l. 15, “the blade tip of the at least one rotor blade”. The same rejection also applies to claim 8 and its dependents, claims 10 and 12-14. For examination purpose, the recitation is interpreted as “an intersection of the upstream wall axis and a leading edge of the at least one rotor blade” refers to “the upstream wall axis intersects the at least one rotor blade at a point” and “a radial tip of leading edge of the at least one rotor blade” refers to “the blade tip of the at least one rotor blade”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pointon 20190048826 in view of Lord 20150300253.

Regarding claim 1, Pointon teaches the invention as claimed: a core duct assembly ([0039]) for a gas turbine engine (title), the core duct assembly comprising:
a core duct (formed by the outer wall 74 and the inner wall 72) comprising an outer wall (74) and an inner wall (72), the outer wall (74) having an interior surface (74 inward side toward to A), the core duct defining a gas flow path (68); 
a gas flow path member (70) extending across the gas flow path (68) at least partly between the inner wall (72) and outer wall (74); and
at least one rotor blade (40) located downstream of the gas flow path member (70) within the gas flow path (68), the at least one rotor blade (40) having a radial span (DCOMP- DBLADE) extending from a blade platform (82) to a blade tip (80), wherein
an upstream wall axis (annotated Fig. 3) is defined as an axis tangential to a point (annotated Fig. 3) on a first portion (annotated Fig. 3) of the interior surface (74 inward side toward to A) of the outer wall (74) of the core duct (formed by the outer wall 74 and the inner wall 72) extending downstream from the gas flow path member (70), the upstream wall axis (annotated Fig. 3) lying in a longitudinal plane (Fig. 3) of the gas turbine engine containing a rotational axis of the engine (12, Fig. 1),
the upstream wall axis (annotated Fig. 3) intersects the at least one rotor blade (40) at a point (annotated Fig. 3) spaced radially inward (annotated Fig. 3) from the blade tip (80) of the at least one rotor blade (40).
an intersection distance (annotated Fig. 3) is defined as a radial distance between: a point (annotated Fig. 3) radially level with an intersection (annotated Fig. 3; also see claim interpretation in 112b rejection) of the upstream wall axis (annotated Fig. 3) and a leading edge (78) of the at least one rotor blade (80); and a radial tip (80; also see claim interpretation in 112b rejection) of the leading edge (78) of the at least one rotor blade (80), and 

    PNG
    media_image1.png
    562
    942
    media_image1.png
    Greyscale

Pointon does not teach the intersection distance is in a range between 10% and 50% of the radial span of the at least one rotor blade.
	However, Lord teaches a curved transition duct includes a second bend (68) located downstream of the first bend (64) configured to turn the airflow from the radially inward direction (65) to an approximately axial direction with respect to a central axis (44) prior to its entry into the HPC (22). In accordance with the present disclosure, the term "axial direction" may refer to directions which are
about parallel to the central axis (44) or directions that deviate by ±40° from parallel to the central axis 44 ([0046]) to shorten the engine length ([0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight ([0005] and [0006]).
	As taught by Lord, the angle of the curved transition duct determines where the tangential line intersects the rotor blade, and thus the intersection distance.
It is noted that the presence of a known result-effective variable would motivate a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(11). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977}. In this case, the recognized result is reducing the axial lengths of transition ducts and the engine weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as taught by Pointon to make the claimed the intersection distance is in a range between 10% and 50% of the radial span of the at least one rotor blade to reduce the axial lengths of the core duct and the engine weight (Lord, [0005-0006]), as it is not inventive to discover the optimum workable range by routine experimentation as suggested by Lord ([0046]). It has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, Pointon in view of Lord teaches the elements discussed above. Pointon in view of Lord discussed so far does not teach the intersection distance is in a range between 20 mm and 80 mm.
	However, Lord teaches a curved transition duct include a second bend (68) located downstream of the first bend (64) configured to turn the airflow from the radially inward direction (65) to an
approximately axial direction with respect to a central axis (44) prior to its entry into the HPC (22). In
accordance with the present disclosure, the term "axial direction" may refer to directions which are
about parallel to the central axis (44) or directions that deviate by ±40° from parallel to the central axis 44 ([0046]) to shorten the engine length ([0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight ([0005] and [0006]).
	As taught by Lord, the angle of the curved transition duct determines where the tangential line intersects the rotor blade, and thus the intersection distance.
It is noted that the presence of a known result-effective variable would motivate a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(11). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977}. In this case, the recognized result is reducing the axial lengths of transition ducts and the engine weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as taught by Pointon in view of Lord to make the claimed intersection distance is in a range between 20 mm and 80 mm to reduce the axial lengths of the duct and the engine weight (Lord, [0005-0006]), as it is not inventive to discover the optimum workable range by routine experimentation as suggested by Lord ([0046]). It has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 5, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches the interior surface (74 inward side toward to A) of the outer wall (74) of the core duct (formed by the outer wall 74 and the inner wall 72) comprises a second portion (annotated Fig. 3) downstream of the first portion (annotated Fig. 3), the second portion (annotated Fig. 3) being formed by a portion of the interior surface (74 inward side toward to A) having a convex profile (annotated Fig. 3).

    PNG
    media_image2.png
    563
    720
    media_image2.png
    Greyscale


	Regarding claim 6, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches the second portion (annotated Fig. 3) extends along the core duct (formed by the outer wall 74 and the inner wall 72) between an upstream boundary (annotated Fig. 3) of the second portion and a downstream boundary (annotated Fig. 3) of the second portion (annotated Fig. 3).

    PNG
    media_image3.png
    542
    772
    media_image3.png
    Greyscale


	Regarding claim 7, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches the gas flow path member (70) has a leading edge (annotated Fig. 3) and a trailing edge (annotated Fig. 3), and the first portion (annotated Fig. 3) of the interior surface (74 inward side toward to A) of the outer wall (74) of the core duct (formed by the outer wall 74 and the inner wall 72) forms a non-convex portion (as shown in annotated Fig. 3) extending between: an intersection (annotated Fig. 3) of the trailing edge of the gas flow path member (70) and the interior surface (74 inward side toward to A); and the upstream boundary (annotated Fig. 3) of the second portion (annotated Fig. 3).

    PNG
    media_image4.png
    545
    811
    media_image4.png
    Greyscale


	Regarding claim 8, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches an acceleration distance (annotated Fig. 3) is defined as a distance along the interior surface (74 inward side toward to A) of the outer wall (74) of the core duct (formed by the outer wall 74 and the inner wall 72) between the intersection (annotated Fig. 3) of the trailing edge (annotated Fig. 3) of the gas flow path member (70) and the interior surface (74 inward side toward to A); and a point (annotated Fig. 3) on the upstream boundary (annotated Fig. 3) of the second portion (annotated Fig. 3) corresponding to (according to MACMILIAN DICTIONARY, corresponding means related to or connected with something) the point on the first portion of the interior surface (a point on the upstream boundary is related to the point on the first portion because both of them are on the interior surface); and 
the second portion (annotated Fig. 3) has a centre point midway between the upstream boundary and the downstream boundary (annotated Fig. 3), and a separation distance (annotated Fig. 3)  is defined as an axial distance between the centre point of the second portion (annotated Fig. 3) and an axial position (annotated Fig. 3) that is level with a radial tip (80) of a leading edge (78; also see claim interpretation in 112b rejection) of the rotor blade (40).


    PNG
    media_image5.png
    595
    841
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    595
    843
    media_image6.png
    Greyscale

Regarding claim 9, Pointon in view of Lord teaches the elements discussed above. Pointon in view of Lord discussed so far does not teach a ratio defined as:
[AltContent: connector]the acceleration distance
the separation distance
is in a range between 0.13 and 2.
	However, Lord teaches a curved transition duct include a second bend (68) located downstream of the first bend (64) configured to turn the airflow from the radially inward direction (65) to an
approximately axial direction with respect to a central axis (44) prior to its entry into the HPC (22). In
accordance with the present disclosure, the term "axial direction" may refer to directions which are
about parallel to the central axis (44) or directions that deviate by ±40° from parallel to the central axis 44 ([0046]) to shorten the engine length ([0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight ([0005] and [0006]).
	As taught by Lord, the angle of the curved transition duct determines where acceleration distance and the separation distance, and thus the ratio defined as:
[AltContent: connector]the acceleration distance
the separation distance
It is noted that the presence of a known result-effective variable would motivate a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(11). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977}. In this case, the recognized result is reducing the axial lengths of transition ducts and the engine weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as taught by Pointon in view of Lord to make the claimed ratio defined as:
[AltContent: connector]the acceleration distance
the separation distance
is in a range between 0.13 and 2 to reduce the axial lengths of the core duct and the engine weight (Lord, [0005-0006]), as it is not inventive to discover the optimum workable range by routine experimentation as suggested by Lord ([0046]). It has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 10, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches a downstream wall axis (annotated Fig. 3) is defined as an axis tangential to the interior surface (74 inward side toward to A) of the outer wall (74) of the core duct (formed by the outer wall 74 and the inner wall 72) at a point (annotated Fig. 3) on the interior surface (74 inward side toward to A) level with a  radial tip (80; also see claim interpretation in 112b rejection) of the leading edge (78) of the at least one rotor blade (40), the downstream wall axis (annotated Fig. 3) lying in the longitudinal plane (Fig. 3) of the gas turbine engine (10) containing the rotational axis of the engine (12, Fig. 1).

    PNG
    media_image7.png
    595
    843
    media_image7.png
    Greyscale


Regarding claim 11, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches a trajectory angle (annotated Fig. 3) is defined as an angle extending between the upstream wall axis (annotated Fig. 3) and the downstream wall axis (annotated Fig. 3).

    PNG
    media_image8.png
    595
    843
    media_image8.png
    Greyscale


	Regarding claim 12, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches a downstream wall axis (annotated Fig. 3) is defined as an axis tangential to the interior surface (74 inward side toward to A) of the outer wall (74) of the core duct (formed by the outer wall 74 and the inner wall 72) at a point (annotated Fig. 3) on the interior surface (74 inward side toward to A) level with the radial tip (80; also see the claim interpretation in 112b rejection) of the leading edge (78) of the at least one rotor blade (40), the downstream wall axis (annotated Fig. 3) lying in the longitudinal plane (Fig. 3) of the gas turbine engine (10) containing the rotational axis of the engine (12), 
a trajectory angle (annotated Fig. 3) is defined as an angle extending between the upstream wall axis (annotated Fig. 3) and the downstream wall axis (annotated Fig. 3).

    PNG
    media_image7.png
    595
    843
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    595
    843
    media_image8.png
    Greyscale

Pointon in view of Lord discussed so far does not teach a ratio defined as:
[AltContent: connector]the acceleration distance
the trajectory angle
in a range between 0.25 mm/degree and 3.33 mm/degree.
However, Lord teaches a curved transition duct include a second bend (68) located downstream of the first bend (64) configured to turn the airflow from the radially inward direction (65) to an
approximately axial direction with respect to a central axis (44) prior to its entry into the HPC (22). In
accordance with the present disclosure, the term "axial direction" may refer to directions which are
about parallel to the central axis (44) or directions that deviate by ±40° from parallel to the central axis 44 ([0046]) to shorten the engine length ([0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight ([0005] and [0006]).
	As taught by Lord, the angle of the curved transition duct determines the acceleration distance and a trajectory angle, and thus the ratio defined as:
[AltContent: connector]the acceleration distance
the trajectory angle
It is noted that the presence of a known result-effective variable would motivate a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(11). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977}. In this case, the recognized result is reducing the axial lengths of transition ducts and the engine weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as taught by Pointon in view of Lord to make the claimed ratio defined as:
[AltContent: connector]the acceleration distance
the trajectory angle
in a range between 0.25 mm/degree and 3.33 mm/degree to reduce the axial lengths of the core duct and the engine weight (Lord, [0005-0006]), as it is not inventive to discover the optimum workable range by routine experimentation as suggested by Lord ([0046]). It has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 13, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches a downstream wall axis (annotated Fig. 3) is defined as an axis tangential to the interior surface (74 inward side toward to A) of the outer wall (74) of the core duct (formed by the outer wall 74 and the inner wall 72) at a point (annotated Fig. 3) on the interior surface (74 inward side toward to A) level with the radial tip (80; also see the claim interpretation in 112b rejection) of the leading edge (78) of the at least one rotor blade (40), the downstream wall axis (annotated Fig. 3) lying in the longitudinal plane (Fig. 3) of the gas turbine engine (10) containing the rotational axis of the engine (12), 
a trajectory angle (annotated Fig. 3) is defined as an angle extending between the upstream wall axis (annotated Fig. 3) and the downstream wall axis (annotated Fig. 3).

    PNG
    media_image7.png
    595
    843
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    595
    843
    media_image8.png
    Greyscale

Pointon in view of Lord discussed so far does not teach a ratio defined as:
[AltContent: connector]the separation distance
the trajectory angle
in a range between 0.63 mm/degree and 5 mm/degree.
However, Lord teaches a curved transition duct include a second bend (68) located downstream of the first bend (64) configured to turn the airflow from the radially inward direction (65) to an
approximately axial direction with respect to a central axis (44) prior to its entry into the HPC (22). In
accordance with the present disclosure, the term "axial direction" may refer to directions which are
about parallel to the central axis (44) or directions that deviate by ±40° from parallel to the central axis 44 ([0046]) to shorten the engine length ([0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight ([0005] and [0006]).
	As taught by Lord, the angle of the curved transition duct determines the separation distance and a trajectory angle, and thus the ratio defined as:
[AltContent: connector]the separation distance
the trajectory angle
It is noted that the presence of a known result-effective variable would motivate a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(11). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977}. In this case, the recognized result is reducing the axial lengths of transition ducts and the engine weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as taught by Pointon in view of Lord to make the claimed ratio defined as:
[AltContent: connector]the separation distance
the trajectory angle
in a range between 0.63 mm/degree and 5 mm/degree to reduce the axial lengths of the core duct and the engine weight (Lord, [0005-0006]), as it is not inventive to discover the optimum workable range by routine experimentation to reduce as suggested by Lord ([0046]). It has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 14, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches a downstream wall axis (annotated Fig. 3) is defined as an axis tangential to the interior surface (74 inward side toward to A) of the outer wall (74) of the core duct (formed by the outer wall 74 and the inner wall 72) at a point (annotated Fig. 3) on the interior surface (74 inward side toward to A) level with the radial tip (80; also see the claim interpretation in 112b rejection) of the leading edge (78) of the at least one rotor blade (40), the downstream wall axis (annotated Fig. 3) lying in the longitudinal plane (Fig. 3) of the gas turbine engine (10) containing the rotational axis of the engine (12), 
a trajectory angle (annotated Fig. 3) is defined as an angle extending between the upstream wall axis (annotated Fig. 3) and the downstream wall axis (annotated Fig. 3).

    PNG
    media_image7.png
    595
    843
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    595
    843
    media_image8.png
    Greyscale

Pointon in view of Lord discussed so far does not teach a ratio defined as:
[AltContent: connector](the acceleration distance / the separation distance)
the trajectory angle
in a range between 0.0033 degree-1 and 0.13 degree-1.
However, Lord teaches a curved transition duct include a second bend (68) located downstream of the first bend (64) configured to turn the airflow from the radially inward direction (65) to an
approximately axial direction with respect to a central axis (44) prior to its entry into the HPC (22). In
accordance with the present disclosure, the term "axial direction" may refer to directions which are
about parallel to the central axis (44) or directions that deviate by ±40° from parallel to the central axis 44 ([0046]) to shorten the engine length ([0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight ([0005] and [0006]).
	As taught by Lord, the angle of the curved transition duct determines the acceleration, the separation distance and a trajectory angle, and thus the ratio defined as:
[AltContent: connector](the acceleration distance / the separation distance)
the trajectory angle
It is noted that the presence of a known result-effective variable would motivate a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(11). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977}. In this case, the recognized result is reducing the axial lengths of transition ducts and the engine weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as taught by Pointon in view of Lord to make the claimed ratio defined as:
[AltContent: connector](the acceleration distance / the separation distance)
the trajectory angle
in a range between 0.0033 degree-1 and 0.13 degree-1 to reduce the axial lengths of the core duct and the engine weight (Lord, [0005-0006]), as it is not inventive to discover the optimum workable range by routine experimentation as suggested by Lord ([0046]). It has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 15-16, Pointon in view of Lord teaches the elements discussed above. Pointon in view of Lord discussed so far does not teach the acceleration distance is at least 10 mm, the separation distance is at least 25 mm, the trajectory angle is in a range between 15 degrees and 40 degrees. 
However, Lord teaches a curved transition duct include a second bend (68) located downstream of the first bend (64) configured to turn the airflow from the radially inward direction (65) to an
approximately axial direction with respect to a central axis (44) prior to its entry into the HPC (22). In
accordance with the present disclosure, the term "axial direction" may refer to directions which are
about parallel to the central axis (44) or directions that deviate by ±40° from parallel to the central axis 44 ([0046]) to shorten the engine length ([0005]). Lord also teaches a more abrupt curvature will lead to reducing the axial lengths of transition ducts and the engine weight ([0005] and [0006]).
	As taught by Lord, the angle of the curved transition duct determines the acceleration, the separation distance and a trajectory angle. 
It is noted that the presence of a known result-effective variable would motivate a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05(11). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977}. In this case, the recognized result is reducing the axial lengths of transition ducts and the engine weight.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as taught by Pointon in view of Lord to make the claimed acceleration distance is at least 10 mm, separation distance is at least 25 mm, and trajectory angle is in a range between 15 degrees and 40 degrees to reduce the axial lengths of the core duct and the engine weight (Lord, [0005-0006]), as it is not inventive to discover the optimum workable range by routine experimentation as suggested by Lord ([0046]). It has been held "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 18, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches a gas turbine engine (10) for an aircraft (abstract) comprising: 
an engine core (Fig. 1) comprising a turbine (24), a compressor (20), and a core shaft (32)  connecting the turbine (24) to the compressor (20); and
a fan (16) located upstream of the engine core (Fig. 1), 
wherein the engine core (Fig. 1) comprises the core duct assembly of claim 1, the at least one rotor blade (40) being a rotor blade (each compressor stage comprising a rotating rotor 40, [0030]) provided in the compressor (20).

Regarding claim 19, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches a gearbox (36) that receives an input from the core shaft (32) and outputs drive to the fan (16) so as to drive the fan at a lower rotational speed than the core shaft ([0033]).

Regarding claim 20, Pointon in view of Lord teaches the elements discussed above. Pointon further teaches the first portion (annotated Fig. 3) extends from the gas flow path member (70) and is formed by a portion of the interior surface (74 inward side toward to A).
Pointon in view of Lord discussed so far does not teach a portion of the interior surface that has a straight profile.
However, Lord further teaches a gas turbine (10) comprising a low-pressure compressor (LPC, 20) have a straight or constant radius flow path (42, [0005]) located upstream from a curved transition duct (52). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of
the claimed invention to provide Pointon in view of Lord with Lord’s LPC straight flow path so that a portion of the interior surface (Pointon, 74 inner side toward to A) of the core duct (Pointon, formed by the outer wall 74 and inner wall 72) can have a straight profile (Lord, straight flow path of a LPC) to provide a higher pressure ratio than traditional LPC (Lord, [0005]) to increase the engine’s overall pressure ration and higher engine thermodynamic efficiency (Lord, [0004]).

Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered.
With respect to Applicant's argument about Election of Species without traverse previously set forth in Office Action mailed 05/09/2022 is knowledge. 
With respect to Applicant's argument about Drawing Objection, 
Regarding to the argument about Fig. 4 and 5 is persuasive and the objection is withdrawn; 
Regarding to the arguments about numerical mark 60, 62 and 13, the amended specification overcomes the drawing objection. 
Applicant's arguments regarding the Specification Objection are persuasive and the objections are withdrawn.
Applicant's arguments about Claim Objections are withdrawn in light of the amended claims; however, a new claim objection is applied, see above. 
With respect to Applicant's arguments about 112b Rejection, the amended claims do not overcome the 112b rejection related to “the intersection of the upstream wall and a leading edge of the rotor blade” and “the radial tip”, and a further clarification is provided, see above. 
With respect to Applicant's arguments about 102 and 103 Rejections.
Regarding the arguments about amended claim 1, “Lord recognized the curvature of a duct is a result-effective variable, but does not disclose or even imply that the very specifically defined intersection distance is a result-effective variable”. 
The intersection distance is a distance between a point and the radial tip of the leading edge of the rotor blade, wherein the point is level with the intersection of the upstream wall axis a leading edge of the rotor blade (as shown in annotated Fig. 3), i. e. where the upstream wall axis intersects the leading edge of the rotor blade will affect a range of the intersection distance. The angle of the curvature taught by Load determines where the upstream wall axis intersects the leading edge of the rotor blade. Thus, Lord implies that the angle of the curvature is a variable of the intersection distance. 
Moreover, in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding, MPEP 2144.05 (II)(B). Lord taught such a variable, curvature, and recognized such a result, i.e., reducing the axial lengths of ducts and the engine weight, so that the rationale for applying obviousness rejection previously set forth in Office Action mailed 05/09/2022 was not “obvious to try”.   

    PNG
    media_image1.png
    562
    942
    media_image1.png
    Greyscale
 

Regarding the arguments about claims 8 and 9, “Lord does not disclose or even imply that these very specifically defined distances, acceleration and separation distances, are result-effective variable” 
The acceleration distance is a distance between a point and the intersection of the trailing edge of the gas flow path member and interior surface, wherein the point is on the upstream boundary of the second portion, i. e. the length will affect where the upstream boundary is located, thus where the point is located. The angle of the curvature taught by Load determines the length will affect where the upstream boundary is located, thus where the point is located. Thus, Lord implies that the angle of the curvature is a variable of the acceleration distance. For similar reasons as discussed above, Lord implies that the angle of the curvature is a variable of the seperation distance.
Moreover, it is noted that in re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding, MPEP 2144.05 (II)(B). Lord taught such variable, curvature, and such recognized result, reducing the axial lengths of ducts and engine weight, so that the rationale for applying obviousness rejection previously set forth in Office Action mailed 05/09/2022 was not “obvious to try”.   
The new claim 20 necessitated the new ground(s) of rejection presented in this Office action, see detailed at appropriate section – therefore the arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground of rejection for a new claim 20 presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741